Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          04-FEB-2019
                                                          07:57 AM

                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                         ALBERT VILLADOS,
         Petitioner/Petitioner-Appellant/Cross-Appellee,

                                 vs.

                        STATE OF HAWAII,
         Respondent/Respondent-Appellee/Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-XX-XXXXXXX; S.P.P. NO. 13-1-0009(2); CR. NO. 08-1-0115(2))

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant/Cross-Appellee Albert
Villados’s application for writ of certiorari filed on
December 24, 2018, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, February 4, 2019.

                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack
                                 /s/ Michael D. Wilson